      Case 1:19-cv-00011-JRH-BKE Document 22 Filed 06/23/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION




FRANK JONES,

       Petitioner-Appellant,

vs.                                                       Case No. CVII9-OII

WARDEN,Baldwin State Prison,

       Respondent-Appellee.



                                        ORDER




       The motion of appellant for a certificate of appealability having been denied in the

above-styled action by the United States Court of Appeals for the Eleventh Circuit,

      IT IS HEREBY ORDERED that the order of the United States Court of Appeals for

the Eleventh Circuit is made the order of this Court.

      SO ORDERED,this _^^^5^^^^day of June, 2020.


                                                        HALL, CHIEF JUDGE

                                                   STATES DISTRICT COURT

                                          SOUTHERN DISTRICT OF GEORGIA
